Citation Nr: 1009888	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a disability of the low 
back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1987 to August 
1987, and from March 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
RO in St. Louis, Missouri, which denied service connection 
for a low back disability.  This claim is under the 
jurisdiction of the RO in Des Moines, Iowa. 


FINDING OF FACT

Any current low back disability is not related to a disease 
or injury in service; arthritis of the low back was not 
diagnosed within one year of service separation.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service; arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, prior to the initial rating decision in this matter, a 
letter sent to the Veteran in May 2005 informed him of the 
first three elements of service connection and of his  and 
VA's respective responsibilities for obtaining different 
types of evidence.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess, 
supra.  Nevertheless, the Board notes that the Veteran was 
provided notice of these two elements in a September 2007 
letter.  The Board concludes that the duty to notify has been 
satisfied. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file, as well as an April 2007 
letter from the Veteran's private physician.  The Veteran has 
not identified any other outstanding records that he wanted 
VA to obtain or that he felt were relevant to the present 
claim.  The Board notes that the Veteran's entrance and 
separation examinations for his most recent period of active 
service are not of record, although in May 2005 the RO 
requested the Veteran's service treatment records from the 
National Personnel Records Center (NPRC), as well as from the 
Veteran's unit directly (Company B of the 389th Engineering 
Battalion) and the Iowa National Guard.  The Board finds that 
the RO made diligent efforts to obtain the Veteran's service 
treatment records from different sources, and that further 
efforts to obtain the entrance and separation examination 
reports would be unavailing.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board concludes that the duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with appropriate 
examinations in November 2005 and September 2006.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are adequate for the purpose of rendering a 
decision on this claim, as they are based on a full reading 
of the Veteran's claims file, including the medical records 
contained therein, as well as a thorough examination of the 
Veteran, and provide complete rationales for the opinions 
stated which are consistent with the evidence of record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Service Connection

The Veteran contends that he is entitled to service 
connection for a disability of the low back.  For the reasons 
that follow, the Board concludes that service connection is 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for certain 
chronic diseases, including arthritis, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 
3.309(a) (2008).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Here, as there is no evidence of a diagnosis of arthritis 
within one year of the Veteran's separation from service in 
May 2004, service connection on a presumptive basis is not 
warranted.  Moreover, as will be discussed in more detail 
below, the November 2005 and September 2006 VA examinations 
reflect that the Veteran's degeneration of the lumbar spine 
developed over a number of years and was therefore not 
attributable to his most recent period of active service.  
Thus, even assuming that the Veteran's degenerative arthritis 
might have been diagnosed within one year of separation, the 
VA examinations constitute affirmative evidence to rebut the 
presumption that it was incurred in or aggravated by active 
service.  See id.  

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent evidence 
of (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In his April 2007 VA Form 9, as well as in a March 2007 
statement, the Veteran argued that he developed low back pain 
in service from doing hard physical labor on a daily basis 
and from carrying heavy equipment.  He states that he did not 
experience this pain prior to service.  The Veteran 
emphasized that he did not report to sick call during service 
for his low back pain because he did not feel it was 
appropriate for a leader of 35 soldiers to show weakness by 
seeking medical treatment for "every ache and pain." 

The Board acknowledges the Veteran's contentions that his low 
back disability was caused by his period of active service.  
The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as his symptoms and other 
experiences.  See, e.g., Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  For example, the Veteran is competent to 
describe the history of his symptoms and experiences relating 
to his low back disability, among other things.  It is then 
for the Board to determine the credibility and weight of the 
Veteran's statements in light of all the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  However, the 
Veteran, as a lay person, has not been shown to have the 
requisite medical knowledge or training to be capable of 
diagnosing most medical disorders or rendering an opinion as 
to the cause or etiology of any current disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Washington, Layno, both supra.  Thus, the Board cannot 
consider as competent evidence the Veteran's opinion that his 
current low back disability was caused by engaging in hard 
labor or lifting heavy equipment in service, as this is a 
determination that is medical in nature and therefore 
requires medical expertise.  See id.; Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

The Veteran's service treatment records are negative for 
evidence of a chronic low back condition.  A March 1990 
periodic examination performed in connection with the 
Veteran's reserve service notes back pain from lifting heavy 
objects.  However, low back pain was not noted in a January 
1999 periodic examination.  An entrance examination is not of 
record for the Veteran's period of active service from March 
2003 to May 2004.  A November 2003 service treatment record, 
which reflects complaints of cervical pain, indicates that 
the Veteran sustained an injury to his neck and back a year 
before when he fell down a set of stairs.  There are no 
complaints of low back pain in this record.  As discussed 
above, the Veteran's separation examination is not in the 
claims file despite VA's attempts to obtain the Veteran's 
service treatment records from different sources.  In sum, 
there is no evidence of a low back disability in the service 
treatment records. 

There are no post-service treatment records reflecting 
ongoing treatment, or complaints of a low back disability. 

The November 2005 VA examination reflects that the Veteran 
reported tenderness to palpation of the musculature just 
above the belt line.  The examiner noted that an X-ray study 
conducted on the day of the examination showed mild 
degeneration of the lumbar spine.  The examiner stated that 
the degeneration was caused by either a single traumatic 
event to the lower back or long-term stress to the lower 
back.  The Veteran denied any significant trauma to his back 
which might have caused the degeneration.  The examiner 
concluded that the Veteran's degeneration of the lumbar spine 
was due to the activities which had stressed his back 
throughout his life, or to an unremembered single traumatic 
event.  The examiner stated that in either case, the stress 
placed on the Veteran's back during service would have 
contributed to the degeneration.  However, given that the 
Veteran's active service was for a relatively short period of 
time, the contribution of the Veteran's military service to 
his degeneration would have been minor.  

The September 2006 VA examination report included an 
evaluation of the Veteran's spine as well as a review of the 
claims folder, which contained his service treatment records 
and other historical medical records.  Following an 
examination and claims file review, the examiner opined that 
it was less likely as not that the Veteran's degeneration of 
the lumbar spine was caused by or a result of the Veteran's 
active service.  The examiner explained that there was no 
history of acute trauma in service, and the Veteran's back 
symptoms appeared to have been "self limited" during 
deployment.  The examiner explained that degenerative 
arthritis appears over years, and it was unlikely that it 
resulted from the Veteran's recent deployment.  

An April 2007 letter from the Veteran's private physician 
states that he had been treating the Veteran since August 
2004, and that the Veteran had problems with lower back pain.  
No opinion is given in this record as to whether the 
Veteran's low back disability is related to his period of 
active service. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence weighs against a connection 
between the Veteran's low back disability and his period of 
active duty service.  The Veteran's service treatment records 
are negative for evidence of a low back disability, and the 
Veteran denies experiencing any acute trauma to his back in 
service.  The Board acknowledges the Veteran's contention 
that he did experience low back pain in service even though 
he did not seek treatment for it.  However, the Board cannot 
find that the Veteran's low back disability was incurred in 
service based solely on the Veteran's statement that he 
experienced some back pain in service which was not severe 
enough for him to report at the time.  

Significantly, the November 2005 and September 2006 VA 
examination reports indicate that the Veteran's degenerative 
arthritis would have developed over a number of years, and 
thus could not be attributed to the relatively short period 
of his active duty service.  Indeed, based on the VA 
examiners' findings, the back pain which the Veteran states 
he experienced in service may simply have been a symptom of 
this degenerative process.  While the November 2005 VA 
examiner stated that the Veteran's service may have 
contributed to his degenerative arthritis, he stated that 
such contribution would be minor, and that the Veteran's 
disability was mostly due to activities which stressed the 
Veteran's back throughout his life.  More definitively, the 
September 2006 VA examiner indicated it was not at least as 
likely as not that the Veteran's back disability was caused 
or a result of service.  The Board finds the September 2006 
VA examination opinion to be more probative given the fact 
that it was based on a claims file review, and evaluation of 
the Veteran.  Further, an underlying rationale was provided 
for the opinion, namely that there was an absence of evidence 
regarding an acute in service injury.  In sum, the 
preponderance of the evidence is against a finding that the 
Veteran's low back disability was incurred in or aggravated 
by active service.  Consequently, the benefit-of-the-doubt 
rule does not apply, and service connection for a low back 
disability must be denied.  See Hickson, supra; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a low back disability 
is denied.  
 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


